Exhibit 10.3

TAX PROTECTION AGREEMENT

This Tax Protection Agreement (this “Agreement”) is entered into as of June 29,
2010, by and among Hudson Pacific Properties, L.P., a Maryland limited
partnership (the “Operating Partnership”), and the Contributor Parties (as
defined below) in connection with that certain Contribution Agreement entered
into as of February 15, 2010 (the “Contribution Agreement”) by and among the
Operating Partnership, Hudson Pacific Properties, Inc., a Maryland corporation
and general partner of the Operating Partnership (the “Company”), Glenborough
Fund XIV, L.P., a Delaware limited partnership (“Contributor”), and Glenborough
Acquisition, LLC, a Delaware limited liability company and general partner of
the Contributor (“Glenborough GP”). All capitalized terms not defined herein
shall have the meaning ascribed thereto in the Contribution Agreement.

Section 1 Definitions.

(a) “Aggregate Protected Amount Per Protected Partner” shall mean, for each
Protected Partner, the amount set forth in Annex A with respect to such
Protected Partner.

(b) “Built In Gain” shall mean, with respect to each Protected Property, an
amount equal to the greater of (i) the excess of the agreed upon value of such
Protected Property set forth on Annex C hereto and the tax basis of such
Protected Property on the Closing Date (as estimated on the date hereof and as
such Annex shall be updated not later than 30 days after the Closing Date by the
Operating Partnership in reasonable consultation with the Contributor), and
(ii) the amount of “Built In Gain” reflected on Annex E.

(c) “Contributor Parties” shall mean, collectively, the Contributor, Glenborough
GP, and certain limited partners and preferred limited partners of the
Contributor listed on the signature page to this Agreement.

(d) “Guarantee Opportunity” shall have the meaning set forth in Section 4(a).

(e) “Indirect Owner” means, in the case of a Protected Partner that is an entity
that is classified as a partnership or disregarded entity for federal income tax
purposes, any person owning an equity interest in such Protected Partner, and,
in the case of any Indirect Owner that itself is an entity that is classified as
a partnership or disregarded entity for federal income tax purposes, any person
owning an equity interest in such entity.

(f) “Listed Partners” shall mean the persons listed on Annex B.

(g) “Permitted Transfer” shall have the meaning set forth in Section 2(b).

(h) “Protected Partners” shall mean the persons listed on Annex A on the date of
the execution of this Agreement and any person that holds Protected Units and
acquired such Protected Units from a Protected Partner in a transaction in which
such transferee’s adjusted basis, as determined for federal income tax purposes,
is determined, in whole or in part, by reference to the adjusted basis of the
Protected Partner in such Protected Units. Notwithstanding the foregoing, a
person that acquires Protected Units as the result of the death of a Protected
Partner shall not be considered a Protected Partner with respect to such
Protected Units if such death results in a step-up in tax basis in such
Protected Units.

(i) “Protected Period” shall mean, for each Protected Partner with respect to
each Protected Property, the period identified for such Protected Partner with
respect to such Protected Property in Annex A.

 

1



--------------------------------------------------------------------------------

(j) “Protected Properties” shall mean those properties set forth on Annex C; any
property acquired by the Operating Partnership, or any entity in which the
Operating Partnership holds a direct or indirect interest in exchange for any
such Protected Property in a transaction described in Section 2(b)(1) hereof;
and any other property received by the Operating Partnership or any entity in
which the Operating Partnership holds a direct or indirect interest as
“substituted basis property” as defined in Code Section 7701(a)(42) with respect
to any such Protected Property.

(k) “Protected Property Disposition” shall have the meaning set forth in
Section 2(a).

(l) “Protected Units” shall mean (1) solely those OP Units or Series A Preferred
OP Units issued on the Closing Date and held by a Protected Partner and (2) any
OP Units or Series A Preferred OP Units thereafter issued by the Operating
Partnership to Protected Partners in exchange for Protected Units held by
Protected Partners in a transaction in which the transferee’s adjusted basis in
the issued OP Units or Series A Preferred OP Units is determined, in whole or in
part, by reference to the transferee’s basis in Protected Units. Notwithstanding
the foregoing, a Protected Unit shall cease to constitute a Protected Unit upon
(1) the death of the Protected Partner holding such Protected Unit and such
death results in a step-up in the tax basis such Protected Unit or (2) the sale,
exchange, transfer or other disposition of such Protected Unit (other than any
sale or exchange transaction in which the transferee’s basis is determined, in
whole or in part, by reference to the adjusted basis of the transferor). In
addition, upon the death of any Indirect Owner in a Protected Partner (if such
death results in a step-up in the tax basis in such Protected Units), or upon an
Indirect Owner’s sale, exchange, transfer or other disposition of some or all of
such Indirect Owner’s equity interest in a Protected Partner (other than any
sale or exchange transaction in which the transferee’s basis is determined, in
whole or in part, by reference to the adjusted basis of the transferor Indirect
Owner), the Protected Units treated as held by such Protected Partner shall be
reduced such that the Protected Units held by such Protected Partner shall equal
the Protected Units that would have been held by the Indirect Owners in the
aggregate, following such event, had the Indirect Owners directly received
Protected Units in the Formation Transactions and the Indirect Owner had either
directly transferred a portion of such Protected Units or died holding such
Protected Units (if such death results in a step-up in the tax basis such
Protected Units and taking into account all prior transactions involving the
death of an Indirect Owner in such Protected Partner or the sale, exchange,
transfer or other disposition of an Indirect Owner’s equity interest in such
Protected Partner (other than a sale or exchange transaction in which the
transferee’s basis is determined in whole or in part by reference to the
adjusted basis of the transferor Indirect Owner)).

(m) “Qualifying Debt” shall mean either:

(i) direct or indirect indebtedness of the Operating Partnership that is secured
by property or other assets owned directly or indirectly by the Operating
Partnership, provided that (x) such indebtedness is the most senior indebtedness
secured by such property or other assets, and (y) the property or other assets
securing such indebtedness have a fair market value, determined by an Appraisal
(as defined in the OP Agreement) completed within two years with respect to the
time a Guarantee Opportunity is offered, at least equal to 154% of the aggregate
amount of all indebtedness secured by such property or other assets (or, with
respect to any “bottom-dollar” guarantee, at least equal to 154% of the
aggregate amount of such guarantee); or

(ii) direct indebtedness of the Operating Partnership that is not secured by any
of the assets of the Operating Partnership and is a general, recourse obligation
of the Operating Partnership, provided that the assets of the Operating
Partnership available to satisfy such indebtedness have a fair market value
(a) during any period when the Company’s (or any successor’s) equity securities
are traded on a national securities exchange or interdealer quotation system, of
at least 308% of the aggregate amount of indebtedness subject to such guarantee,
with the value of such assets determined based on the aggregate value of all of
the Company’s (or such successor’s) publicly traded equity securities, or (b) at
all other times, of at least 154% of the aggregate amount of indebtedness
subject to such guarantee, as determined by an Appraisal (as defined in the OP
Agreement) completed within two years with respect to the time a Guarantee
Opportunity is offered;

 

2



--------------------------------------------------------------------------------

provided, however, that notwithstanding clauses (i) and (ii) above, (x) the fair
market value of each Property for purposes of this definition of Qualifying Debt
shall not be less than its agreed upon value of such Property as of the Closing
Date in lieu of its fair market value determined by an Appraisal for purposes of
any guarantee executed by a Protected Partner pursuant to this Agreement within
two (2) years following the Closing Date, and (y) the Existing Loans shall
constitute Qualifying Debt for purposes of any guarantee executed by a Protected
Partner pursuant to this Agreement within two (2) years following the Closing
Date.

(n) “Tax Event” means (i) a change in law between the date hereof and the date
the Operating Partnership’s income tax returns for the applicable taxable year
are filed, which change in law would prevent the Operating Partnership’s tax
accountants from signing such income tax returns if they reported the Guarantee
Opportunity or the Formation Transactions and related distributions of OP Units
in the manner required by Section 4(b) or 6(b) (applied without regard to the
reference to Tax Event therein), or (ii) an audit or other challenge by the
applicable taxing authority to a position taken on such income tax returns
requiring the Operating Partnership to take a contrary position that is
inconsistent with Section 4(b) or 6(b) (applied without regard to the reference
to Tax Event therein).

Section 2 Restrictions on Dispositions of Protected Properties.

(a) Subject to Section 2(b), neither the Operating Partnership nor any entity in
which the Operating Partnership holds a direct or indirect interest will
consummate a sale, transfer, exchange, or other disposition of any Protected
Property (a “Protected Property Disposition”) in a taxable transaction for
applicable income tax purposes during the Protected Period with respect to such
property or otherwise in engage in a merger or other transaction that is treated
as a taxable disposition of such property for applicable income tax purposes
during the Protected Period.

(b) Section 2(a) shall not apply to (1) any transaction with respect to a
Protected Property, such as a transaction that qualifies as a tax-free like-kind
exchange under Code Section 1031 or a tax-free contribution under Code
Section 721, which would not result in the allocation of income or gain to any
Protected Partner or its Indirect Owners with respect to Protected Units, or
(2) the condemnation or other taking of any Protected Property by a Governmental
Entity in an eminent domain proceeding or otherwise (each, a “Permitted
Transfer”). In the case of a Permitted Transfer described in clause (2) of this
Section 2(b), the Operating Partnership shall use commercially reasonable
efforts to structure such disposition as either a tax-free like-kind exchange
under Code Section 1031 or a tax-free reinvestment of proceeds under Code
Section 1033, provided that in no event shall the Operating Partnership be
obligated to acquire or invest in any property that it otherwise would not have
acquired or invested in.

Section 3 Indemnification for Breaches of Section 2.

(a) In the event that the Operating Partnership breaches its obligation set
forth in Section 2(a) to any Protected Partner or an Indirect Owner thereof,
each such Protected Partner shall receive from the Operating Partnership as
damages an amount equal to the aggregate federal, state and local income taxes
incurred by such Protected Partner (or Indirect Owner thereof) as a result of
the gain allocated to such Protected Partner (or Indirect Owner thereof) with
respect to Protected Units by reason of such Protected Property Disposition plus
an additional amount so that, after the payment by such Protected Partner (or
Indirect Owner thereof) of all taxes on amounts received pursuant to this
Section 3(a), such Protected Partner (or Indirect Owner thereof) retains an
amount equal to its total tax liability incurred as a result of the Protected
Property Disposition. The Operating Partnership shall calculate any required
indemnity payment owed to a Protected Partner or Indirect Owner pursuant to this
Section 3(a) and make any required payment within ninety (90) days after such
breach has occurred. For purposes of the preceding sentence, (1) all income
arising from a transaction or event that is treated as ordinary income under the
applicable provisions of the Code and all payments under this Section 3(a) shall
be treated as subject to federal, state and local income tax at an effective tax
rate imposed on

 

3



--------------------------------------------------------------------------------

ordinary income of individuals residing in the city and state of residence of
such Protected Partner, determined using the maximum federal rate of tax on
ordinary income and the maximum state and local rates of tax on ordinary income
then in effect in such city and state, (2) all income arising from a transaction
or event that is treated as “unrecaptured section 1250 gain” within the meaning
of Code Section 1(h)(6) with respect to such Protected Partner shall be subject
to federal, state and local income tax at the effective tax rate imposed on the
unrecaptured section 1250 gain of individuals residing in the city and state of
residence of such Protected Partner, (3) all other income arising from the
transaction or event shall be subject to federal, state, and local income tax at
the effective tax rate imposed on long-term capital gains of individuals
residing in the city and state of residence of such Protected Partner,
determined using the maximum federal, state and local rates on long-term capital
gains then in effect, (4) any amounts giving rise to a payment pursuant to this
Section 3(a) will be determined assuming that the transaction or event giving
rise to the Operating Partnership’s obligation to make a payment was the only
transaction or event reported on the Protected Partner’s tax return (i.e.,
without giving effect to any loss carry forwards or other deductions
attributable to such Protected Partner); provided, however, that tax effect will
be given to any suspended losses of a Protected Partner (or Indirect Owner
thereof) with respect to its direct or indirect investment in the Operating
Partnership, (5) any amounts payable with respect to state and local income
taxes shall be assumed to be 50% deductible (without limitation or phaseout) for
federal income tax purposes, and (6) any amounts payable with respect to local
income taxes shall be assumed to be 50% deductible (without limitation or
phaseout) for state income tax purposes. In the case of a Protected Partner
which is a partnership or disregarded entity for federal income tax purposes,
the preceding sentence shall be applied treating each Indirect Owner of such
partnership as if it were directly a Protected Partner, and in the case of a
corporate Protected Partner, the preceding sentence shall be applied using the
highest marginal rate of tax applicable to corporations for federal income tax
purposes and state corporate income or franchise tax purposes. For purposes of
computing the damages payable in the aggregate to the Protected Partners under
this Section 3(a) with respect to a Protected Property Disposition, in no event
shall the gain taken into account with respect to the Protected Property exceed
the amount of Built In Gain with respect to such Protected Property (after
subtracting from such scheduled amount any gain attributable to such scheduled
amount which was previously recognized by (1) a Protected Partner upon a
transfer of some or all of its Protected Units or (2) an Indirect Owner upon a
transfer of some or all of such Indirect Owner’s equity interest in such
Protected Partner). Notwithstanding the foregoing, in no event shall the amount
of gain with respect to any Protected Partner exceed the amount of Built In Gain
allocated to that Protected Partner. If requested by the Operating Partnership,
each Protected Partner shall promptly provide the Operating Partnership with any
information (including information regarding Indirect Owners) reasonably
requested by the Operating Partnership to enable the Operating Partnership to
make such calculations or the calculations pursuant to Section 5.

(b) Notwithstanding any provision of this Agreement to the contrary, the sole
and exclusive rights and remedies of any Protected Partner (or Indirect Owner
thereof) for a breach or violation of the covenants set forth in Section 2(a)
shall be a claim for damages against the Operating Partnership, computed as set
forth in Section 3(a), and no Protected Partner (or Indirect Owner thereof)
shall be entitled to pursue a claim for specific performance of the covenant set
forth in Section 2(a) or bring a claim against any person that acquires a
Protected Property from the Operating Partnership in violation of Section 2(a).

 

4



--------------------------------------------------------------------------------

Section 4 Obligation of Operating Partnership to Provide Debt Protection.

(a) Subject to the provisions of this Section 4, the Operating Partnership,
during the Protection Period, shall make available to each Protected Partner the
opportunity (a “Guarantee Opportunity”) to have such Protected Partner or its
Indirect Owners guarantee, on a “bottom-dollar” basis or otherwise, Qualifying
Debt substantially in the form of the Debt Guarantee Agreement attached as Annex
D-1 or Annex D-2, as applicable. Notwithstanding the foregoing, each Protected
Partner that has an existing guarantee with respect to indebtedness of a
Partnership agrees that such form of guarantee may be used in lieu of the Debt
Guarantee Agreements set forth on Annex D-1 or Annex D-2, and that such form of
guarantee shall constitute a Debt Guarantee Agreement for purposes of this
Agreement. If a lender with respect to Qualifying Debt to be guaranteed by a
Protected Partner requests that changes be made to a Debt Guarantee Agreement,
the Protected Partner agrees to such requested changes, provided that such
changes do not result in material additional economic risk to such Protected
Partner. Any such Guarantee Opportunity will be made available to each Protected
Partner in an amount equal to the greater of (i) the amount that such Protected
Partner is currently able to guarantee under its existing agreement with the
Contributor, which amount for each Protected Partner is listed on Annex A
attached hereto as the Current Guarantee Amount Per Protected Partner; and
(ii) the amount necessary to defer taxation, which amount for each Protected
Partner is listed in Annex A attached hereto as the Aggregate Protected Amount
Per Protected Partner. Notwithstanding the previous sentence, unless otherwise
agreed by the Operating Partnership, (x) on the Closing Date, the Operating
Partnership shall not be required to make more than $55,124,611 of Qualifying
Debt available to limited partners or preferred limited partners of the
Contributor who receive OP Units on the Closing Date; and (y) to the extent the
Contributor or any limited partner or preferred limited partner of the
Contributor who did not guarantee any Qualifying Debt on the Closing Date wishes
to guarantee such debt subsequent to the Closing Date, the Operating Partnership
shall make Qualifying Debt available to such person to guarantee, provided,
however, that the total Qualifying Debt made available by the Operating
Partnership to all such persons to guarantee shall not exceed the lesser of
(a) the difference between $70,000,000 and the amount guaranteed at the Closing,
and (b) with respect to any single limited partner the greater of the amount
that such partner is currently able to guarantee under its existing agreement
with the Contributor or the amount necessary to defer taxation on their receipt
of interests in the Operating Partnership, and each of such additional
guarantors shall become Protected Partners under this Agreement. Notwithstanding
the foregoing, the Operating Partnership shall not be required to incur
additional indebtedness in order to make a Guarantee Opportunity described in
clause (y) above available to any such person, and any such failure shall not
constitute a breach of this Agreement (for example, to the extent the Operating
Partnership does not have sufficient Qualifying Debt for which the lender will
permit a Debt Guarantee Agreement). Each Protected Partner and its Indirect
Owners may allocate such Guarantee Opportunity in any manner they choose. In the
event that, during the Protection Period, the Operating Partnership refinances
or otherwise no longer continues to maintain any Qualifying Debt with respect to
which one or more Protected Partners (or their Indirect Owners) have executed a
Debt Guarantee Agreement, subject to the terms and conditions set forth in this
Agreement, the Operating Partnership shall make available to each such Protected
Partner or Indirect Owner a new Guarantee Opportunity to guarantee an amount of
the new Qualifying Debt equal to the amount of the refinanced or repaid
Qualifying Debt that was guaranteed by such Protected Partner or Indirect Owner
immediately prior to the date of the refinancing or repayment pursuant to a Debt
Guarantee Agreement. The Operating Partnership shall provide notice of the
proposed refinancing or repayment and related Guarantee Opportunity to each
affected Protected Partner at least 15 (fifteen) business days in advance of the
closing of such refinancing or repayment.

(b) Neither the Operating Partnership nor the Company makes any representation
or warranty to any Protected Partner or Indirect Owner that providing a
guarantee entered into pursuant to Section 4(a) will be respected for federal
income tax purposes as providing such Protected Partner or Indirect Owner with
an allocation of any such liability for purposes of Code Section 752 or as
causing such Protected Partner or Indirect Owner to be “at risk” with respect to
such liability for purposes of Code Section 465, including as a result of the
Lender’s acceptance or non-acceptance of such guarantee; provided, however, that
absent a Tax Event, the Operating Partnership shall report debt so guaranteed as
allocable for such purposes.

 

5



--------------------------------------------------------------------------------

Section 5 Indemnification for Breaches of Section 4.

(a) In the event that the Operating Partnership breaches its obligations to a
Protected Partner (or an Indirect Owner thereof) set forth in Section 4, each
such Protected Partner shall receive from the Operating Partnership as damages
an amount equal to the aggregate federal, state and local income taxes incurred
by such Protected Partner (or Indirect Owner thereof) as a result of the gain
recognized by such Protected Partner (or Indirect Owner thereof) by reason of
such breach plus an additional amount so that, after the payment by such
Protected Partner (or Indirect Owner thereof) of all taxes on amounts received
pursuant to this Section 5(a), such Protected Partner (or Indirect Owner
thereof) retains an amount equal to its total tax liability incurred as a result
of such breach. The principles, tax rates and limitation on the amount of gain
to be taken into account, which are set forth in Section 3(a), shall also apply
for purposes of determining the timing and amount of payment to be made to a
Protected Partner pursuant to this Section 5(a). The Operating Partnership shall
be considered to have satisfied its obligations under Section 4, and therefore
shall have no liability under this Section 5(a) for breach of such Section 4, if
it offers a Protected Partner a Guarantee Opportunity in accordance with
Section 4(a), and such Protected Partner fails to accept such Guarantee
Opportunity. In no event shall the Operating Partnership’s liability under this
Section 5(a) with respect to any Protected Partner for a breach of Section 4
exceed such Protected Partner’s tax on gain recognized with respect to such
Protected Partner’s Aggregate Protected Amount Per Protected Partner plus any
additional amounts payable so that such Protected Partner retains an amount
equal to the tax on any gain recognized with respect to such Aggregate Protected
Amount Per Protected Partner.

(b) Notwithstanding any provision of this Agreement to the contrary, the sole
and exclusive rights and remedies of any Protected Partner (or Indirect Owner
thereof) for a breach or violation of the covenants set forth in Section 4 shall
be a claim for damages against the Operating Partnership, computed as set forth
in Section 5(a), and no Protected Partner (or Indirect Owner thereof) shall be
entitled to pursue a claim for specific performance of the covenants set forth
in Section 4.

Section 6 Elections.

(a) The Operating Partnership shall use, to the extent permitted under the Code,
and shall cause any other entity in which the Operating Partnership has a direct
or indirect interest to use, the “traditional method” under Regulations
Section 1.704-3(b) for purposes of making allocations under Code Section 704(c)
with respect to each Protected Property to take into account the book-tax
disparities as of the Closing Date and with respect to any revaluation of such
Protected Property pursuant to Regulations Sections 1.704-1(b)(2)(iv)(f),
1.704-1(b)(2)(iv)(g), and 1.704-3(a)(6) with no “curative allocations,”
“remedial allocations,” or adjustments to other items to offset the effect of
the “ceiling rule.”

(b) Unless there is a Tax Event, the Operating Partnership shall not file an
election under Code Section 754 with respect to its 2010 taxable year or
otherwise treat the distribution of OP Units and/or Series A Preferred OP Units
by the Contributor to certain of its limited partners immediately following the
Formation Transactions as resulting in a basis adjustment in the Operating
Partnership’s assets under Code Section 743.

(c) The Operating Partnership shall promptly notify the Protected Partners upon
the occurrence of any Tax Event or receipt by the Operating Partnership or any
of its affiliates of notice of any pending or threatened tax audits or
assessments relating to any of the matters described in Section 4(b) or
Section 6(b) hereof. If a Tax Event arises under subsection (i) of that
definition, the Operating Partnership, at least thirty (30) days prior to the
date on which the tax return for the Operating Partnership’s 2010 taxable year
is filed (or if

 

6



--------------------------------------------------------------------------------

such Tax Event arose less than thirty (30) days prior to such tax return filing
date, then promptly after such Tax Event arose), will provide the Protected
Partners, including the Contributor, with a written explanation of the change in
law which caused the Tax Event. In the event that the Protected Partners
disagree with the explanation of the change in law which resulted in the Tax
Event, they shall be permitted to consult with the Operating Partnership’s tax
accountants, and the Operating Partnership’s tax accountants will work with such
Protected Partners in good faith to resolve such disagreement. If a Tax Event
arises under subsection (ii) of that definition or if there is any pending tax
audit or assessment relating to any of the matters described in Section 4(b) or
Section 6(b) hereof, the Protected Partners, through their designated
representative, and the Operating Partnership, each at their own expense, shall
have the right to participate in any such audit or proceeding to the extent that
such audit or proceeding relates to any of the matters described in Section 4(b)
or Section 6(b) hereof. However, the designated representative of the Protected
Partners shall have the right to control the conduct of such audit or
proceeding. Notwithstanding the foregoing, neither the Operating Partnership nor
the designated representative of the Protected Partners may settle or otherwise
resolve any such claim, suit or proceeding which could have an adverse tax
effect on the Protected Partners or the Operating Partnership, as applicable, or
their affiliates without the consent of the other party, such consent not to be
unreasonably withheld.

Section 7 Redemption of Series A Preferred OP Units.

Notwithstanding Section 16.5.B of the OP Agreement, the Operating Partnership
shall not redeem any portion of the Series A Preferred OP Units held by any
Protected Partner during the applicable Protected Period. Upon the expiration of
the applicable Protected Period, the Operating Partnership shall have the right,
in its sole discretion, to redeem any Series A Preferred OP Units pursuant to,
and subject to the provisions of, Section 16.5.B of the OP Agreement.

Section 8 Certain Waivers With Respect to OP Agreement.

The Company agrees that:

(a) Notwithstanding Section 3.4C of the OP Agreement, the Contributor may
distribute the Partnership Units it receives pursuant to the Contribution
Agreement to limited partners or preferred limited partners of the Contributor
at or following Closing, provided that after any such distribution, such
Partnership Units are held by no more than twenty-six (26) partners, including
as partners any Flow-Through Partners (as defined in the OP Agreement).

(b) Notwithstanding Section 11.3A(i) of the OP Agreement, the Company shall not
have a right of first refusal with respect to transfers of Partnership Units
received by the Contributor pursuant to the Contribution Agreement to limited
partners or preferred limited partners of the Contributor at or following
Closing as described in Section 8(a).

(c) Notwithstanding Section 11.3(v) of the OP Agreement, the Contributor may
transfer the Partnership Units it receives pursuant to the Contribution
Agreement to limited partners or preferred limited partners of the Contributor
at or following Closing as described in Section 8(a), even if fewer than 500
Partnership Units are transferred in connection with one or more of such
transfers.

Section 9 Miscellaneous

(a) Further Assurances. The Contributor, Glenborough GP and the Operating
Partnership shall take such other actions and execute such additional documents
following the Closing as the other may reasonably request in order to effect the
transactions contemplated hereby.

 

7



--------------------------------------------------------------------------------

(b) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(c) Governing Law. This Agreement shall be governed by the internal laws of the
State of California, without regard to the choice of laws provisions thereof.

(d) Amendment; Waiver. Any amendment hereto shall be in writing and signed by
the party against whom enforcement is sought. No waiver of any provisions of
this Agreement shall be valid unless in writing and signed by the party against
whom enforcement is sought.

(e) Entire Agreement. This Agreement, the exhibits and schedules hereto and the
agreements referred to in Section 2.3 of the Contribution Agreement constitute
the entire agreement and supersede conflicting provisions set forth in all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof and thereof, as the case may be.

(f) Assignability. This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Agreement may not be assigned (except by operation of law) by
any party without the prior written consent of the other parties, and any
attempted assignment without such consent shall be void and of no effect.

(g) Titles. The titles and captions of the Articles, Sections and paragraphs of
this Agreement are included for convenience of reference only and shall have no
effect on the construction or meaning of this Agreement.

(h) Third Party Beneficiary. Except as may be expressly provided or incorporated
by reference herein, including, without limitation, the indemnification
provisions hereof, no provision of this Agreement is intended, nor shall it be
interpreted, to provide or create any third party beneficiary rights or any
other rights of any kind in any customer, affiliate, stockholder, partner,
member, director, officer or employee of any party hereto or any other person or
entity.

(i) Severability. If any provision of this Agreement, or the application
thereof, is for any reason held to any extent to be invalid or unenforceable,
the remainder of this Agreement and application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of the void or unenforceable provision and to execute any amendment,
consent or agreement deemed necessary or desirable by the Operating Partnership
to effect such replacement.

(j) Reliance. Each party to this Agreement acknowledges and agrees that it is
not relying on tax advice or other advice from the other party to this
Agreement, and that it has or will consult with its own advisors. Except to the
extent attributable to a breach by the Operating Partnership of any tax-related
representations, warranties or covenants set forth in this Agreement or any
Exhibit to this Agreement (including the Tax Protection Agreements), the
Operating Partnership shall not be liable for any damages resulting from a
successful challenge of the treatment or characterization by any taxing
authority of the transactions contemplated herein.

(k) Notice. Any notice to be given hereunder by any party to the other shall be
given in writing by either (i) personal delivery, (ii) registered or certified
mail, postage prepaid, return receipt requested, or (iii) facsimile transmission
(provided such facsimile is followed by an original of such notice by mail or
personal delivery as provided herein), and any such notice shall be deemed
communicated as of the date of

 

8



--------------------------------------------------------------------------------

delivery (including delivery by overnight courier, certified mail or facsimile).
Mailed notices shall be addressed as set forth below, but any party may change
the address set forth below by written notice to other parties in accordance
with this paragraph.

To the Company and/or the Operating Partnership:

11601 Wilshire Boulevard, Suite 1600

Los Angeles, California 90025

Phone: (310) 445-5702

Facsimile: (310) 445-5710

Attn: Mark Lammas

With a copy to:

Latham & Watkins, LLP

355 South Grand Avenue

Los Angeles, CA 90071-1560

Phone: (213) 891-8640

Facsimile: (213) 891-8763

Attn: Brad Helms

To the Contributor:

Glenborough Fund XIV, L.P.

400 South El Camino Real, 11th Floor

San Mateo, California 94402-1708

Phone: 650-343-9300

Facsimile: 650-343-7438

Attention: General Counsel

With a copy (which shall not constitute notice) to:

Morgan Stanley

555 California Street, Suite 2200

San Francisco, California 94104

Phone: 415-576-2027

Facsimile: 415-591-5654

Attention: Amy Gunther Price

And a copy (which shall not constitute notice) to:

Goodwin Procter LLP

53 State Street

Boston, Massachusetts 02109-2802

Phone: 617-570-1000

Facsimile: 617-523-1231

Attention: Mark Opper, Esq.

To the Protected Partners:

At the address set forth below such Protected Partner’s signature hereto

 

9



--------------------------------------------------------------------------------

(l) Equitable Remedies. Notwithstanding any provision to the contrary set forth
herein, no Contributor Party nor any Protected Partner (or Indirect Owner
thereof) shall be entitled to pursue a claim for specific performance with
respect to any term or provision of this Agreement.

(m) Dispute Resolution. The parties hereby agree that, in order to obtain prompt
and expeditious resolution of any disputes under this Agreement, each claim,
dispute or controversy of whatever nature, arising out of, in connection with,
or in relation to the interpretation, performance or breach of this Agreement
(or any other agreement contemplated by or related to this Agreement or any
other agreement between the parties), including without limitation any claim
based on contract, tort or statute, or the arbitrability of any claim hereunder
(an “Arbitrable Claim”), shall, subject to Section 9(l) above, be settled by
final and binding arbitration conducted in Los Angeles, California. The
arbitrability of any Arbitrable Claims under this Agreement shall be resolved in
accordance with a two-step dispute resolution process administered by Judicial
Arbitration & Mediation Services, Inc. (“JAMS”) involving, first, mediation
before a retired judge from the JAMS panel, followed, if necessary, by final and
binding arbitration before the same, or if requested by either party, another
JAMS panelist. Such dispute resolution process shall be confidential and shall
be conducted in accordance with California Evidence Code Section 1119.

(i) Mediation. In the event any Arbitrable Claim is not resolved by an informal
negotiation between the parties within fifteen (15) days after either party
receives written notice that a Arbitrable Claim exists, the matter shall be
referred to the Los Angeles, California office of JAMS, or any other office
agreed to by the parties, for an informal, non-binding mediation consisting of
one or more conferences between the parties in which a retired judge will seek
to guide the parties to a resolution of the Arbitrable Claims. The parties shall
select a mutually acceptable neutral arbitrator from among the JAMS panel of
mediators. In the event the parties cannot agree on a mediator, the
Administrator of JAMS will appoint a mediator. The mediation process shall
continue until the earliest to occur of the following: (i) the Arbitrable Claims
are resolved, (ii) the mediator makes a finding that there is no possibility of
resolution through mediation, or (iii) thirty (30) days have elapsed since the
Arbitrable Claim was first scheduled for mediation.

(ii) Arbitration. Should any Arbitrable Claims remain after the completion of
the mediation process described above, the parties agree to submit all remaining
Arbitrable Claims to final and binding arbitration administered by JAMS in
accordance with the then existing JAMS Arbitration Rules. Neither party nor the
arbitrator shall disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all parties. Except as provided
herein, the California Arbitration Act shall govern the interpretation,
enforcement and all proceedings pursuant to this subparagraph. The arbitrator is
without jurisdiction to apply any substantive law other than the laws selected
or otherwise expressly provided in this Agreement. The arbitrator shall render
an award and a written, reasoned opinion in support thereof. Judgment upon the
award may be entered in any court having jurisdiction thereof.

(iii) Survivability. This dispute resolution process shall survive the
termination of this Agreement. The parties expressly acknowledge that by signing
this Agreement, they are giving up their respective right to a jury trial.

(n) Enforcement Costs. Should either party institute any action or proceeding
under Section 9(m) above (or, with respect to the Operating Partnership,
Sections 9(l) or 9(m) above), the prevailing party shall be entitled to receive
all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred by such prevailing party in connection with such action or proceeding.
A party entitled to recover costs and expenses under this Section shall also be
entitled to recover all costs and expenses (including reasonable attorneys’
fees) incurred in the enforcement of any judgment or settlement obtained in such
action or proceeding and provision (and in any such judgment provision shall be
made for the recovery of such post-judgment costs and expenses).

 

10



--------------------------------------------------------------------------------

(o) Conflict. The parties understand and agree that the obligations of the
Operating Partnership under this Agreement shall be in addition to its
obligations under the OP Agreement, and to the extent of any inconsistency
between this Agreement and the OP Agreement, the terms of this Agreement shall
control; provided, that under no circumstances shall the terms or application of
this Section 9(o) be deemed to be or result in an amendment to the OP Agreement.

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

“OPERATING PARTNERSHIP”

Hudson Pacific Properties, L.P.,

a Maryland limited partnership

By: Hudson Pacific Properties, Inc.

a Maryland corporation

Its: General Partner By:  

/s/ Mark Lammas

  Name: Mark Lammas   Title: CFO “COMPANY” Hudson Pacific Properties, Inc. By:  

/s/ Mark Lammas

  Name: Mark Lammas   Title: CFO “CONTRIBUTOR” Glenborough Fund XIV, L.P. By:  
Glenborough Acquisition, LLC,   its general partner   By:  

/s/ Scott Berg

    Name: Scott Berg     Title: Authorized Signatory “GLENBOROUGH GP”
Glenborough Acquisition, LLC By:  

/s/ Scott Berg

  Name: Scott Berg   Title: Authorized Signatory

 

12



--------------------------------------------------------------------------------

“PROTECTED PARTNERS”

 

Address for Notices:

 

 

Attn: Fax:

 

Address for Notices:

 

 

Attn: Fax:

 

Address for Notices:

 

 

Attn: Fax:

 

Address for Notices:

 

 

Attn: Fax:

 

Address for Notices:

 

 

Attn: Fax:

 

13



--------------------------------------------------------------------------------

ANNEX A

PROTECTED PARTNERS

 

Protected Partner

   Current Guarantee Amount
Per Protected Partner    Aggregate Protected Amount
Per Protected Partner

Limited Partner 1

   $ 0    $ 0

Limited Partner 2

   $ 136,906    $ 136,906

Limited Partner 3

   $ 36,500    $ 36,500

Limited Partner 4

   $ 15,000,000    $ 15,000,000

Limited Partner 5

   $ 1,200,000    $ 1,200,000

Limited Partner 6

   $ 5,800,000    $ 5,800,000

Limited Partner 7

   $ 553,569    $ 553,569

Limited Partner 8

   $ 7,288,897    $ 7,288,897

Limited Partner 9

   $ 101,364    $ 101,364

Limited Partner 10

   $ 2,517,096    $ 2,517,096

Limited Partner 11

   $ 20,000,000    $ 20,000,000

Limited Partner 12

   $ 0    $ 0

Limited Partner 13

   $ 1,290,279    $ 1,290,279

TOTALS:

   $ 53,924,611    $ 53,924,611

 

14



--------------------------------------------------------------------------------

ANNEX B

LISTED PARTNERS

NONE

 

15



--------------------------------------------------------------------------------

ANNEX C

PROTECTED PROPERTIES

 

Property

   Tax Basis    Agreed Fair Market Value*

16830 Ventura Boulevard

Encino, CA

(First Financial)

   $ 67,526,153    $ 65,819,663

9755-75 Clairmont

San Diego, CA

(Tierrasanta)

   $ 15,934,141    $ 15,000,000

 

* To be adjusted at closing as necessary to reflect any adjustments for transfer
taxes.

 

Protected Partner

  

Protected Period for each

Protected Property

Limited Partner 1

   June 29, 2017

Limited Partner 2

   February 21, 2019

Limited Partner 3

   February 21, 2019

Limited Partner 4

   September 30, 2017

Limited Partner 5

   June 29, 2017

Limited Partner 6

   June 29, 2017

Limited Partner 7

   June 29, 2017

Limited Partner 8

   June 29, 2017

Limited Partner 9

   June 29, 2017

Limited Partner 10

   June 29, 2017

Limited Partner 11

   December 31, 2027, or June 29, 2017, if, as of such date, the Code has been
amended to no longer permit like-kind exchanges.

Limited Partner 12

   June 29, 2017

Limited Partner 13

   June 29, 2017

 

16